Citation Nr: 1517579	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  07-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to April 1981 with additional unverified service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Board remanded the issue in November 2009, August 2011, and September 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The TDIU claim was most recently Remanded in September 2012.  The sole purpose of the Remand was to readjudicate the TDIU claim following the initial adjudication of the Veteran's referred claim for an increased rating for service-connected depression.  Rather than properly develop and adjudicate the increased rating claim in a rating decision, the RO simply added the issue to a supplemental statement of the case.  This does not qualify as a proper adjudication on the AOJ's part, nor does it comply with the September 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As noted in the Board's previous remand, the outcome of the referred claim for an increased rating for depression may affect the resolution of the Veteran's claim for TDIU.  These issues remain inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first issue a rating decision for the increased rating issue and allow the Veteran the opportunity to appeal before readjudicating the TDIU claim.




Accordingly, the case is REMANDED for the following actions:

1.  The claim of entitlement to an evaluation in excess of 30 percent for service-connected depression should be appropriately developed and adjudicated in a rating decision.  The Veteran should be properly notified thereof and of his appellate rights.

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to TDIU should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




